Citation Nr: 1229179	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  10-04 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for a low back disability.

3.  Entitlement to an initial compensable disability rating for bilateral pinguecula.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from July 2004 to April 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2012 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issues of entitlement to an initial increased disability rating for a low back disability and of entitlement to an initial compensable disability rating for bilateral pinguecula are addressed in the REMAND following the order section of this decision.


FINDING OF FACT

A cervical spine disability was not shown in service, was not caused or permanently worsened by a service-connected disability, and is not otherwise related to the Veteran's active service; and, arthritis of the cervical spine was not manifested to a compensable degree within one year of the Veteran's separation from active service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by active service, was not caused or permanently worsened by a service-connected disability, and cervical spine arthritis may not be presumed to have been incurred in active service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in February 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran has asserted that he injured his neck in a bus accident while serving in Bahrain during active service.  In the alternative, the Veteran has reported that his primary care provider told him that his neck disability is likely a result of carrying around a heavy pack and wearing body armor while serving in the Middle East during active service.  Additionally, at his June 2012 Board hearing, the Veteran reported that he believed his neck disability to be related to his service-connected headaches because when he took the medication prescribed for his headaches, his neck pain was relieved in addition to his headache.  

A review of the STRs is negative for complaints of, treatment for, or a diagnosis of a cervical spine disability while the Veteran was in active service.  In July 2006, the Veteran was afforded post-deployment health assessment.  There is no indication from the health assessment report that the Veteran reported any neck pain or other symptoms of a cervical spine disability at that time.  In January 2008, the Veteran was afforded a separation examination.  At that time, the Veteran reported that he experienced chronic low back pain, but he did not indicate that he experienced any neck pain or other symptoms attributable to a cervical spine disability at the time of his separation.  There is no indication from the examination report that the examiner found evidence of a cervical spine disability upon physical examination at the time of the Veteran's separation from active service.    

In March 2009, the Veteran filed his original claim of entitlement to service connection for various disabilities.  There is no indication from the claim form that he reported any sort of neck injury having been incurred during active service.  Further, in response to his March 2009 claim, the Veteran was afforded a VA general medical examination in April 2009.  The Veteran did not report any symptoms of a cervical spine disability at the time of that examination.  

A review of record shows that the Veteran receives treatment for various disabilities at the VA Medical Center.  In December 2009, the Veteran was afforded a computed tomography (CT) scan of his cervical spine in order to better evaluate his headache disability.  At that time, the Veteran was found to have mild anterior longitudinal ligament calcification at C5 that was likely related to early degenerative disc disease (DDD).  He was also noted to have mild disc bulges at C3-4 and C5-6.  

In January 2010, the Veteran filed a claim of entitlement to service connection for a cervical spine disability.

The Board notes that the Veteran is competent to report when his symptoms began and that they have continued since his active service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

However, in this case, there is contemporaneous medical evidence in the form of the Veteran's STRs, the January 2008 separation examination, and the April 2009 VA general medical examination which are negative for any indication that the Veteran had any sort of cervical spine disability or neck pain during active service or within the first year following his separation from active service.  On the contrary, the Veteran's separation examination report did indicate that the Veteran had low back pain at the time of his separation, but was negative for any indication that the Veteran experienced symptoms of a cervical spine disability at the time of his separation from active service.  Further, as noted, there is no indication from the post-service medical evidence that the Veteran experienced symptoms of a cervical spine disability within one year of his separation from active service.  In fact, the Veteran did not actually allege any sort of neck pain until after the December 2009 CT scan obtained for evaluation of his headache disability which incidentally showed signs of early DDD in his cervical spine.  This evidence weighs directly against the Veteran's claim that he first experienced neck pain in active service and that he has continued to experience such pain since his separation from such service.  Therefore, as there is contemporaneous medical evidence weighing directly against the Veteran's claims of neck pain during and since active service, the Board finds that the Veteran's complaints are simply not probative.  

Of record is a March 2010 statement from the Veteran's wife, in which she reported that the Veteran had complained of neck pain for much of the last part of his tour in Bahrain and that he complained of toting heavy equipment around the base for many hours while he was on watch.  She also reported that the Veteran had been involved in an accident in Bahrain, in which he sustained pretty severe whiplash.  She reported that he has continued to experience neck pain since that time.  However, the Veteran's wife did not report any firsthand knowledge of the Veteran's reported accident and subsequent whiplash, she only relayed what the Veteran had reportedly told her.  

Also of record is a March 2010 statement from Mr. R.W., who served with the Veteran.  He reported that he served with the Veteran aboard the USS Ogden from 2004 to 2007 and that the Veteran never complained of neck pain during that time.  However, he reported that in their correspondence during the last year of their service, the Veteran did complain of discomfort in his shoulder and neck area.  Mr. R.W. also reported that the Veteran had told him of a bus accident he was in while serving in Bahrain and that he had complained of whiplash related to that accident.  Mr. R.W. further reported that the Veteran had been in a lot of pain and discomfort due to his neck and back when they were processed out of active service together in April 2008.  Again, Mr. R.W. did not report having any firsthand knowledge of the Veteran's reported whiplash during active service.    

The Board notes that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, a mere recitation of a Veteran's self-reported and unsubstantiated history has no probative value.  

The statements received from the Veteran's wife and fellow service member do not report witnessing the Veteran's neck injury in service, only that the Veteran reported to them that he was experiencing neck pain during active service.  Given the medical evidence of record tending to indicate that the Veteran did not experience neck pain until December 2009, these statements are not probative as they are mere recitations of the Veteran's self-reported and unsubstantiated history.  

In November 2011, the Veteran was afforded a VA examination of his cervical spine.  At that time, the Veteran reported that he first began to experience neck pain in 2007, while carrying heavy armor for hours a day while serving in Bahrain.  The Veteran also reported that he was in a bus accident that caused neck strain while serving in Bahrain.  Based on the history reported by the Veteran and the examination of the Veteran, the examiner diagnosed cervical spine arthritis.  

In December 2011, the examiner was also asked to provide an opinion regarding the etiology of the Veteran's cervical spine disability.  In preparation of his opinion, the VA examiner conducted a very thorough review of the claims file.  The examiner opined that it was less likely as not that the Veteran's cervical spine disability was incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner reported that the Veteran's STRs did not show any complaints of neck pain or a neck injury during active service.  The examiner reported that while the Veteran did provide lay statements from both his wife and a friend indicating that he did experience neck pain during active service; the Veteran's friend reported that the Veteran did not have neck problems while they were serving together, but that the Veteran had told him of a bus accident and whiplash injury he sustained while serving in Bahrain.  The examiner explained that this information was obtained from the Veteran's subjective account, in other words, the statement was not an eyewitness account of the reported bus accident and whiplash injury.  Further, the examiner reported that there was no mention of neck pain or cervical spine problems on the Veteran's January 2008 separation examination and therefore, the disease entity was not identified in service.  Additionally, the examiner noted that there was no chronicity of a neck condition in the STRs.  The examiner noted that there was no continuity of a cervical spine condition after the Veteran's April 2008 separation from active service until his neck was imaged in late 2009.  The examiner further reported that the Veteran had the opportunity to report symptoms of a cervical spine disability at his April 2009 VA general medical examination, yet there was no mention of a cervical spine disability in the examination report.  Additionally, the examiner noted that it should be pointed out that the CT scan which identified the degenerative changes in the Veteran's cervical spine was ordered in response to the Veteran's complaints of headaches and not in response to actual complaints of neck pain, and so, the cervical spine findings were incidental.  Therefore, the examiner concluded that he could not establish an etiological relationship between any in-service injury or event and the Veteran's current cervical spine disability.

The Board notes that the VA examiner found the Veteran to be credible.  However, it is important to distinguish that credibility is a legal determination and not a medical one.  Therefore, the examiner's finding in this regard has no bearing on the Board's consideration of the Veteran's statements and other evidence of record.   

As noted above, at his June 2012 Board hearing, the Veteran reported that he felt like his service-connected headache disability might be related to his cervical spine disability.  In this regard, the Veteran reported that when he took the medication prescribed for his headaches, it also made his neck feel better.  However, the Board finds that there is no indication from the medical evidence of record, nor has the Veteran alleged, that his service-connected headaches actually cause his cervical spine disability.  Rather he has reported that his headaches may in some way be caused by his neck pain.  Therefore, this is not a situation in which the principles of secondary service connection would be applicable.  

Additionally, there is no medical evidence of record suggesting, nor has the Veteran alleged, that his cervical spine disability is in any way related to his service-connected low back disability.  Therefore, secondary service connection is not applicable in this respect.  

Further, while the Veteran was diagnosed with DDD of the cervical spine in December 2009, the Board notes that this diagnosis was not made within one year of his April 2008 separation from active service.  Therefore, presumptive service connection is not applicable in this case. 

In sum, there is no competent evidence of record indicating that the Veteran had a neck disability during his active service.  The November 2011 VA examiner competently opined that the Veteran's current neck disability was less likely as not related to his active service.  There is no evidence of record indicating that the Veteran's cervical spine disability was caused or chronically worsened by any of his service-connected disabilities.  There is no evidence indicating that the Veteran was diagnosed with cervical spine arthritis within one year of his April 2008 separation from active service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a cervical spine disability is not warranted.     


ORDER

Entitlement to service connection for a cervical spine disability is denied.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

With regard to the issue of entitlement to an initial increased disability rating for a low back disability, the Board notes that at his June 2012 Board hearing, the Veteran reported that his low back disability had increased in severity since his last VA examination.  He also reported that he has continued to seek medical care for his low back disability.  

A review of the record shows that the Veteran was last afforded a VA examination for his lumbar spine in June 2011.  The most recent treatment record appears to be from May 2010.

Therefore, as the Veteran has reported that his low back disability has increased in severity since his June 2011 VA examination and that he has sought recent treatment for such, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected low back disability.  

With regard to the Veteran's claim of entitlement to an initial compensable disability rating for bilateral pinguecula, the Board notes that under 38 C.F.R. § 4.79, Diagnostic Code 6037, pinguecula is to be rated based on disfigurement under 38 C.F.R. § 4.118, Diagnostic Code 7800.  A review of the record shows that the Veteran was afforded a VA eye examination in April 2009.  However, a review of the examination report does not provide sufficient information upon which to determine whether a compensable disability rating is warranted for disfigurement.  

Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the current level of severity of all impairment resulting from his service-connected bilateral pinguecula, to specifically include any characteristics of disfigurement.  

Additionally, as noted above, the Veteran has reported that he has received current treatment for his disabilities at the VA Medical Center.  Therefore, current treatment records should be obtained.  

Accordingly, the case is REMANDED to the RO for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

3. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected low back disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO should ensure that the examiner provides all information required for rating purposes.

4. The Veteran should also be afforded a VA examination(s) by an examiner(s) with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected bilateral pinguecula, to specifically include any characteristics of disfigurement.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO should ensure that the examiner provides all information required for rating purposes.

5. The RO should confirm that the examination reports comport with this remand and undertake any other development it determines to be warranted.  

6. Then, the RO should readjudicate the Veteran's remaining claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
      
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


